                                            ____FILED___ENTERED
Case 1:20-mj-02954-TMD Document 1-1 Filed  11/20/20 Page 1 of 4
                                        ____LOGGED_____RECEIVED
                                            
                                            12:29 pm, Nov 20 202       1:20-mj-2954 TMD
                                            ATBALTIMORE
                                            CLERK,U.S.DISTRICTCOURT
                                            DISTRICTOFMARYLAND
                                            BY______________Deputy
                                            
Case 1:20-mj-02954-TMD Document 1-1 Filed 11/20/20 Page 2 of 4

                                                          1:20-mj-2954 TMD
Case 1:20-mj-02954-TMD Document 1-1 Filed 11/20/20 Page 3 of 4

                                                          1:20-mj-2954 TMD
Case 1:20-mj-02954-TMD Document 1-1 Filed 11/20/20 Page 4 of 4

                                                          1:20-mj-2954 TMD
